            Case 2:21-cv-03598-HB Document 5 Filed 09/16/21 Page 1 of 6




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EURAINA S. JERRY                 :                    CIVIL ACTION
                                 :
                                 :
           v.                    :
                                 :
CRISIS INTERVENTION TEAM, et al. :                    NO. 21-3598


                                        MEMORANDUM

BARTLE, J.                                                         SEPTEMBER 16, 2021

       This matter comes before the court by way of a Complaint (ECF No. 2) submitted by

Plaintiff Euraina S. Jerry, proceeding pro se. Also before the court is Jerry’s Application to

Proceed In Forma Pauperis (ECF No. 1). Because it appears that Jerry is unable to afford to pay

the filing fee, the court will grant her leave to proceed in forma pauperis. For the following

reasons, any civil rights claim raised in the Complaint will be dismissed with prejudice and the

court will decline to exercise supplemental jurisdiction over any state law claim. 1

       I.      FACTUAL ALLEGATIONS

       In the Complaint, Jerry alleges that on or about March 1, 2021, she traveled to Annapolis,

Maryland and stayed in an unnamed hotel and casino while she visited the area. (ECF No. 2 at

4.) 2 It appears that while she was in the hotel and casino in Annapolis, she brought up the fact


1. Jerry has also filed a pleading she labeled a “Memorandum.” (See ECF No. 4.) In the
pleading she repeats certain allegations contained in the Complaint and adds additional
allegations. It does not appear that she intended this pleading to serve as an amended complaint
since it does not appear to be a complete account of her claims. Accordingly, the court will treat
the pleading merely as a supplement to the Complaint, rather than as a superseding amended
complaint.

2. The court adopts the pagination assigned to the Complaint by the CM/ECF docketing system.
           Case 2:21-cv-03598-HB Document 5 Filed 09/16/21 Page 2 of 6




that she was “continuing to feel vibrations in [her] left arm” and that this resulted in a

“conversation about assisting [her] to an emergency room[.]” 3 (Id.) It is unclear who Jerry

spoke to at the hotel and casino at that time, but she alleges that this conversation “somehow

[led] to an officer & a ‘Crisis Intervention Team’ deceitfully driving [her] to ‘Arundel

Psychiatric Medical Center.’” (Id.) While at Arundel, Jerry claims that she was “told that [she]

was being held as a threat to [herself] and other[s] by the state of Maryland.” (Id.) Jerry

contends that her hospitalization at Arundel was against her will, and that now she is “being

charged as though [she] was a patient who came [in] voluntarily[.]” (Id. at 4-5.)

       Jerry’s Complaint names the following defendants: (1) the Crisis Intervention Team in

Maryland; (2) Luminis 4 Health Anne Arundel Medical Center, located in Annapolis, Maryland;

(3) Dr. Yan Zhang, a neurologist in Philadelphia, Pennsylvania; and (4) Dr. Hurwitz, an

emergency room doctor also in Philadelphia. (Id. at 3.) Jerry alleges that she is a citizen of the

state of Pennsylvania, and that defendants are citizens of Maryland and Pennsylvania. (Id. at 4.)

She claims that she is “suing for fraud & civil rights violation[s], [and] defamation of

character[.]” (Id. at 4.) As relief on her claims, she asks the court to “cancel [the] medical

debts” she is “being charged” by Luminis which appears to be approximately $250 that was

charged for a psychiatric diagnostic evaluation on March 1, 2021. (Id. at 5, 8, 10.)




3. Although the Complaint is a bit unclear, it appears from Jerry’s allegations that some time
prior to March 1, 2021, she was seen by defendant Dr. Yan Zhang and his “technician, Mari-
Ann” for an “‘EMG’ appointment” in Philadelphia. (Id. at 5.) As a result of this “‘EMG’
appointment,” Jerry asserts that “[s]ome thing was done to [her] head . . . via computerized [sic]
that’s . . . now causing [her] to pick up vibrations, along with electricity between [her] nerves
being rotated.” (Id.) She asks the court to appoint a neurologist to examine her and “find out
what was done to [her] starting from” her EMG appointment with Dr. Zhang. (Id.)

4. The Complaint incorrectly spells the name of this defendant as “Luminus” Health.
Attachments to the Complaint indicate that the correct spelling is Luminis. (ECF No. 2 at 8.)
                                                  2
               Case 2:21-cv-03598-HB Document 5 Filed 09/16/21 Page 3 of 6




        II.      STANDARD OF REVIEW

        Jerry’s application to proceed in forma pauperis is granted because it appears that she is

incapable of paying the fees to commence this civil action. Accordingly, 28 U.S.C.

§ 1915(e)(2)(B)(ii) requires the court to dismiss the Complaint if it fails to state a claim. To

survive dismissal for failure to state a claim, the complaint must contain “sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quotations omitted). Furthermore, “[i]f the court determines at any

time that it lacks subject-matter jurisdiction, the court must dismiss the action.” Fed. R. Civ. P.

12(h)(3). As Jerry is proceeding pro se, the court construes her allegations liberally. Higgs v.

Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

        III.     DISCUSSION

                 A.     Civil Rights Claims

        In her Complaint, Jerry asserted that the sole basis for the exercise of jurisdiction by this

court over her claim is diversity jurisdiction. See 28 U.S.C. § 1332(a) (granting a district court

jurisdiction over a case in which “the matter in controversy exceeds the sum or value of $75,000,

exclusive of interest and costs, and is between . . . citizens of different States.”). However,

because Jerry asserts that she is “suing for . . . civil rights violation[s]”, (see ECF No. 2 at 4), the

court will liberally construe the Complaint as seeking to allege a civil rights violation under 42

U.S.C. § 1983, the vehicle by which federal constitutional claims may be brought in federal

court. Section 1983 of Title 42 of the United States Code, that provides in part:

        Every person who, under color of any statute, ordinance, regulation, custom, or
        usage, of any State or Territory or the District of Columbia, subjects, or causes to
        be subjected, any citizen of the United States or other person within the jurisdiction
        thereof to the deprivation of any rights, privileges, or immunities secured by the
        Constitution and laws, shall be liable to the party injured in an action at law, suit in
        equity, or other proper proceeding for redress.

                                                   3
           Case 2:21-cv-03598-HB Document 5 Filed 09/16/21 Page 4 of 6




42 U.S.C. § 1983. “To state a claim under § 1983, a plaintiff must allege the violation of a right

secured by the Constitution and laws of the United States, and must show that the alleged

deprivation was committed by a person acting under color of state law.” West v. Atkins, 487 U.S.

42, 48 (1988).

       Whether a defendant is acting under color of state law — i.e., whether the defendant is a

state actor — depends on whether there is “such a close nexus between the State and the

challenged action’ that seemingly private behavior may be fairly treated as that of the State

itself.” Leshko v. Servis, 423 F.3d 337, 339 (3d Cir. 2005) (internal quotations omitted). “To

answer that question, [the Third Circuit has] outlined three broad tests generated by Supreme

court jurisprudence to determine whether state action exists: (1) whether the private entity has

exercised powers that are traditionally the exclusive prerogative of the state; (2) whether the

private party has acted with the help of or in concert with state officials; and (3) whether the state

has so far insinuated itself into a position of interdependence with the acting party that it must be

recognized as a joint participant in the challenged activity.” Kach v. Hose, 589 F.3d 626, 646

(3d Cir. 2009) (internal quotations and alteration omitted).

       Jerry does not allege that any named defendant is a “state actor” subject to liability for

civil rights violations. Moreover, none is identified in any way that would associate them with

state action concerning her psychological diagnosis and treatment. Numerous courts have held

that private medical care facilities and doctors who are involved in involuntary psychological

treatment are not state actors because the three tests outlined above are not met. See, e.g.,

Manley v. Augusty, Civ. A. No. 00-4904, 2001 WL 410659, at *2 (E.D. Pa. Apr. 23, 2001)

(holding that clinic and attending doctors were not state actors in case where plaintiff was

involuntarily committed) (citing Janicsko v. Pellman, 774 F. Supp. 331, 339 (M.D. Pa. 1991),

                                                  4
           Case 2:21-cv-03598-HB Document 5 Filed 09/16/21 Page 5 of 6




affirmed, 970 F.2d 599 (3d. Cir.1992) (“this court cannot say that the involuntary commitment of

the mentally ill by private physicians and hospitals is . . . a function compelled by or sufficiently

connected to state directives to attribute those actions to the state”); Bodor v. Horsham Clinic

Inc., Civ. A. No. 94-7210, 1995 WL 424906 (E.D. Pa. July 19, 1995) (holding that

the involuntary commitment of the mentally ill in the Horsham Clinic does not constitute

state action for the purposes of § 1983); Covell v. Smith, Civ. A. No. 95-501, 1996 WL 750033

(E.D. Pa. Dec. 30, 1996) (same)). Accordingly, to the extent Jerry alleges that she is suing for

violations of her “civil rights” and the Complaint can be construed to raise a claim under § 1983,

the claim is not plausible and is dismissed with prejudice.

               B.      State Law Claims

       Because the court has dismissed Jerry’s federal claims, the court will not exercise

supplemental jurisdiction under 28 U.S.C. § 1367(c) over any state law claims. Accordingly, the

only independent basis for jurisdiction over any such claims is 28 U.S.C. § 1332(a), which grants

a district court jurisdiction over a case in which “the matter in controversy exceeds the sum or

value of $75,000, exclusive of interest and costs, and is between . . . citizens of different States.”

       Section 1332(a) requires “‘complete diversity between all plaintiffs and all defendants,’

even though only minimal diversity is constitutionally required. This means that, unless there is

some other basis for jurisdiction, ‘no plaintiff [may] be a citizen of the same state as any

defendant.’” Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 104 (3d Cir. 2015) (quoting

Lincoln Prop. Co. v. Roche, 546 U.S. 81, 89 (2005) and Zambelli Fireworks Mfg. Co. v. Wood,

592 F.3d 412, 419 (3d Cir. 2010) (internal footnotes omitted)). An individual is a citizen of the

state where he is domiciled, meaning the state where he is physically present and intends to

remain. See Washington v. Hovensa LLC, 652 F.3d 340, 344 (3d Cir. 2011). It is the



                                                  5
             Case 2:21-cv-03598-HB Document 5 Filed 09/16/21 Page 6 of 6




plaintiff’s burden to establish diversity of citizenship. See Gibbs v. Buck, 307 U.S. 66, 72

(1939); Quaker State Dyeing & Finishing Co., Inc. v. ITT Terryphone Corp., 461 F.2d 1140,

1143 (3d Cir. 1972) (stating that, in diversity cases, the plaintiff must demonstrate complete

diversity between the parties and that the amount in controversy requirement has been

met); Jackson v. Rosen, C.A. No. 20-2842, 2020 WL 3498131, at *8 (E.D. Pa. June 26, 2020).

       Although the Complaint is disorganized, confusing, and disjointed, the court understands

Complaint to allege state law claims based on Jerry’s disagreement with the medical diagnosis

and treatment she received from Luminis while at Arundel, and the associated costs which

Luminis is attempting to collect from her. (See ECF No. 2 at 4-5) (asserting that the suit is based

on “fraud” and “defamation of character” and asking the court to “cancel [the] medical debts”

Jerry is being charged by Luminis). Based on these allegations, this court lacks subject matter

jurisdiction over Jerry’s claims, which arise under state law. Jerry alleges the defendants are

citizens of Maryland and Pennsylvania. With respect to her own citizenship, Jerry has also

alleged that she is a citizen of Pennsylvania. Moreover, the amount in controversy is alleged to

be only $250, the amount Jerry was charged for a psychiatric diagnostic evaluation. Because the

parties are not completely diverse and the amount in controversy is insufficient, Jerry has failed

to meet her burden to demonstrate a basis for diversity jurisdiction. Accordingly, Jerry’s state

law claims will be dismissed without prejudice for want of subject matter jurisdiction.

       IV.     CONCLUSION

       For the foregoing reasons, the court will grant Jerry leave to proceed in forma pauperis

and dismiss any civil rights claim she has attempted to raise in the Complaint with prejudice.

Jerry’s state law claims will be dismissed without prejudice to her right to refile her claims in the

proper state court. An appropriate Order follows.



                                                  6
